DETAILED ACTION
1.          Claims 11-13, 15-25, 27, and 29 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 3/25/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.          In response to the amendments received in the Office on 3/10/2022, the Office acknowledges the current status of the claims: claims 11, 12, 19, and 22 have been amended, claims 1-10, 14, 26, and 28 have been canceled, and no new matter appears to be added.

Response to Arguments
4.          Applicant’s arguments with respect to claims 11-13, 15-25, 27, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.          Claims 11, 12, 14, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0187236 A1 to Moon et al. (hereinafter “Moon”) in view of United States Patent Application Publication 2020/0136882 A1 to Jo et al. (hereinafter “Jo1”).
            Regarding Claim 11, Moon discloses a method performed by a first node, the method comprising: 
     receiving a wireless signal from a second node (Moon: [0073-0074] – communication exchange occurs between base stations, between terminals, and between base stations and terminals.);
     obtaining channel structure information indicated by the wireless signal (Interpreted to correspond to a determination of an uplink or downlink signal as described by Moon in at least [0078], and D2D or backhaul communications described in [0073-0074].); 
     determining a first numerology configured for the channel structure information indicated by the wireless signal (Moon: [0074-0075] – corresponds to one or more signals transmitted in a communication system operable to support one or more numerologies.), wherein the first numerology is related to a first set of bandwidth parts (BWPs) (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set).);
     receiving a semi-static configuration from the second node (Moon: [0161] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically.);
     determining a second numerology based on the semi-static configuration, wherein the second numerology is related to a second set of BWPs (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set).), the second set of BWPs including the first set of BWPs (Moon: [0160-0162] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically. [0237-0238] describes that the bandwidth parts may be configured to overlap.); and
     determining transmission attributes of a transmission link on a BWP of the second set of BWPs between the first node and the second node in a predetermined time duration with respect to the first waveform parameter set based on the channel structure information (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).), wherein the transmission attributes are associated with the first numerology and the second numerology (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).).
            Although Moon discloses a predetermined time duration, Moon does not expressly disclose wherein the predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set.
            However, this feature cannot be considered new or novel in the presence of Jo1. Jo1 is also concerned with transmitting downlink control information in a wireless communication system that supports multiple subcarrier spacings (Jo1: [0007]). Jo1 suggests wherein the predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set (Jo1: [0173] – refers to expansion of the number of symbols of an SFI but not the absolute time period, wherein “symbols of respective slot formats indicated by the reference SCS may be maintained [contains] for time duration occupied by the corresponding slot format”.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Moon in view of Jo1 to suggest the predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set for the reasons of “effectively and accurately indicating a slot format through downlink (DL) control information in a wireless communication system for supporting multiple subcarrier spacing (SCS)” (Jo1: [0007]).	
            
            Regarding Claim 12, Moon discloses a method performed by a first node, the method comprising:
     configuring a numerology and a predetermined time duration for a second node to determine transmission attributes of a transmission link on a bandwidth part (BWP) of a second set of BWPs between the first node and the second node (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set). [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).);
     wherein the first numerology is related to a first set of BWPs and the second numerology is related to the second set of BWPs (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set).), the second set of BWPs including the first set of BWPs (Moon: [0160-0162] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically. [0237-0238] describes that the bandwidth parts may be configured to overlap.), and wherein the second numerology is based on a semi-static configuration (Moon: [0161] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically.);
     generating a wireless signal which indicates channel structure information related to the first numerology (Moon: [0172-0173] – corresponds to generating a control resource set comprising a numerology.); and
     transmitting the wireless signal to the second node (Moon: [0172-0179] – the information may be signaled to, for example, a user terminal.).
            Although Moon discloses a predetermined time duration, Moon does not expressly disclose wherein the predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set.
            However, this feature cannot be considered new or novel in the presence of Jo1. Jo1 is also concerned with transmitting downlink control information in a wireless communication system that supports multiple subcarrier spacings (Jo1: [0007]). Jo1 suggests wherein the predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set (Jo1: [0173] – refers to expansion of the number of symbols of an SFI but not the absolute time period, wherein “symbols of respective slot formats indicated by the reference SCS may be maintained [contains] for time duration occupied by the corresponding slot format”.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Moon in view of Jo1 to suggest the predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set for the reasons of “effectively and accurately indicating a slot format through downlink (DL) control information in a wireless communication system for supporting multiple subcarrier spacing (SCS)” (Jo1: [0007]).
            Regarding Claim 14, the combination of Moon and Jo1 discloses the method of claim 12, wherein Moon further discloses the predetermined time duration is further determined based on:
     a relative time period associated with the second numerology, wherein a length of the relative time period depends on values of the second numerology (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).).           
            Regarding Claim 17, [the combination of] Moon [and Jo] discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions, when executed by a processor of a first node, causing the processor to carry out the method according to claim 11 (Moon: [0266]).
            Regarding Claim 18, [the combination of] Moon [and Jo] discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions, when executed by a processor of a first node, causing the processor to carry out the method according to claim 12 (Moon: [0266]).

            Claim 19, directed to a device embodiment of claim 11, recites similar features as claim 11 and is therefore rejected upon the same grounds as claim 11. Please see above rejection of claim 11. Moon further discloses the communication apparatus comprising a processor, memory, and wireless interface in at least Figure 2 - illustrates a device comprising a processor, memory, and a plurality of interfaces.
            Claim 22, directed to a device embodiment of claim 12, recites similar features as claim 12 and is therefore rejected upon the same grounds as claim 12. Please see above rejection of claims 12. Moon further discloses the communication apparatus comprising a processor, memory, and wireless interface in at least Figure 2 - illustrates a device comprising a processor, memory, and a plurality of interfaces.

7.        Claims 13, 15, 16, 20, 21, 23-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moon and Jo1, and further in view of United States Patent Application Publication 2019/0165904 A1 to Jo et al. (hereinafter “Jo2”).
            Regarding Claim 13, the combination of Moon and Jo1 discloses the method of claim 12, but does not expressly disclose wherein the transmission attributes include at least one of field, the at least one field including:
     a downlink (DL) field in which the second node can receive a downlink signal;
     an uplink (UL) field in which the second node can transmit an uplink signal; or 
     an OTHER field in which the second node can either receive a downlink signal or transmit an uplink signal after receiving a dynamic indication from the first node indicating that the OTHER filed is updated to a DL field or a UL field, respectively, wherein each of the uplink signal and the downlink signal is a semi-statically configured signal.
            However, Jo2 discloses a downlink (DL) field under which the second node can receive a downlink signal (Jo2: [0043] – corresponds to slot field for DL.), and 
     an uplink (UL) field under which the second node can transmit an uplink signal (Jo: [0043] – corresponds to slot field for UL.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control channel information as disclosed by the combination in view of the method of determining group-common control channel information as disclosed by Jo2 to include attribute fields for the reasons of “accurately transmitting and receiving downlink (DL) control information indicating a slot format through a group common physical downlink control channel (PDCCH)” (Jo2: [0007]).
            Regarding Claim 15, the combination of Moon and Jo1 discloses the method of claim 12, but does not expressly disclose the channel structure information indicates one or more channel structures included in a set of structural codebooks corresponding to a first time unit and each of the one or more channel structures covers one or more second time units in the predetermined time duration and a pattern of transmission attributes of the one or more second time units.
            However, Jo2 discloses the channel structure information indicates one or more channel structures included in a set of structural codebooks corresponding to a first time unit (Jo2: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity.); and
     each of the one or more channel structures covers one or more second time units in the predetermined time duration and a pattern of transmission attributes of the one or more second time units (Jo2: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control channel information as disclosed by the combination in view of the method of determining group-common control channel information as disclosed by Jo2 to ascertain a predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set for the reasons of “accurately transmitting and receiving downlink (DL) control information indicating a slot format through a group common physical downlink control channel (PDCCH)” (Jo2: [0007]).
            Regarding Claim 16, the combination of Moon, Jo1, and Jo2 discloses the method of claim 15, wherein Jo2 discloses the set of structural codebooks indicates channel structures covering a number of second time units under a third numerology that is determined based on a semi-static configuration (Jo2: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink. See also [0065] – describing the information corresponding to slots in signaled via semi-static signaling.) and 
     the transmission attributes in the predetermined time duration are determined based on an alignment of transmission attributes under different numerologies in the predetermined time duration (Jo2: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink. See also [0058] – structures for the numerologies consider “alignments” in the time domain.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control channel information as disclosed by the combination in view of the method of determining group-common control channel information as disclosed by Jo2 to ascertain a predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set for the reasons of “accurately transmitting and receiving downlink (DL) control information indicating a slot format through a group common physical downlink control channel (PDCCH)” (Jo2: [0007]).
            Regarding Claim 20, the combination of Moon and Jo1 discloses the first communication apparatus of claim 19, but does not expressly disclose the channel structure information indicates one or more channel structures included in a set of structural codebooks corresponding to a first time unit and each of the one or more channel structures covers one or more second time units in the predetermined time duration and a pattern of transmission attributes of the one or more second time units.
            However, Jo2 discloses the channel structure information indicates one or more channel structures included in a set of structural codebooks corresponding to a first time unit (Jo2: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity.); and
     each of the one or more channel structures covers one or more second time units in the predetermined time duration and a pattern of transmission attributes of the one or more second time units (Jo2: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control channel information as disclosed by the combination in view of the method of determining group-common control channel information as disclosed by Jo2 to ascertain a predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set for the reasons of “accurately transmitting and receiving downlink (DL) control information indicating a slot format through a group common physical downlink control channel (PDCCH)” (Jo2: [0007]).
            Regarding Claim 21, the combination of Moon and Jo1 discloses the first communication apparatus of claim 19, but does not expressly disclose the set of structural codebooks indicates channel structures covering a number of second time units under a third numerology that is determined based on a semi-static configuration and preferably the transmission attributes in the predetermined time duration are determined based on an alignment of transmission attributes under different numerologies in the predetermined time duration.
            However, Jo2 discloses the set of structural codebooks indicates channel structures covering a number of second time units under a third numerology that is determined based on a semi-static configuration (Jo2: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink. See also [0065] – describing the information corresponding to slots in signaled via semi-static signaling.) and preferably
     the transmission attributes in the predetermined time duration are determined based on an alignment of transmission attributes under different numerologies in the predetermined time duration (Jo2: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink. See also [0058] – structures for the numerologies consider “alignments” in the time domain.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control channel information as disclosed by the combination in view of the method of determining group-common control channel information as disclosed by Jo2 to ascertain a predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set for the reasons of “accurately transmitting and receiving downlink (DL) control information indicating a slot format through a group common physical downlink control channel (PDCCH)” (Jo2: [0007]).
            Claims 23 and 24, dependent upon claim 22, recite similar features as claims 20 and 21, respectively, and are therefore rejected upon the same grounds as claims 20 and 21. Please see above rejections of claims 20 and 21.
            Claims 25, 27, and 29, dependent upon claims 22, 11, and 19, respectively, recite similar features as claim 13 and are therefore rejected upon the same grounds as claim 13. Please see above rejection of claim 13.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 29, 2022